Citation Nr: 1233633	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  10-15 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a dental condition.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a seizure disorder.

3.  Entitlement to a disability rating in excess of 10 percent for Osgood-Schlatter Disease of the left knee. 

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The Veteran served on active duty from October 1961 to October 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the benefit sought on appeal.   

A claim of service connection for a dental disorder is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306(1993).  In dental claims, the RO adjudicates the claim for service connection and the VA Medical Center adjudicates the claim for outpatient treatment.  As this matter stems from an adverse determination by the RO, the appeal is limited to the issue of service connection for a dental disorder.  

Therefore, in light of the above and the recent amendment to 38 C.F.R. § 3.381(a-b) that are effective February 29, 2012, see 77 Fed. Reg. 4469 (Jan. 30, 2012), the claim for service connection for a dental disorder for obtaining VA outpatient dental treatment is referred to the RO for additional referral to the appropriate VA medical facility.  See 38 C.F.R. § 17.161.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a dental condition is decided below.  The remainder of the issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a dental condition or disability, to include periodontal disease or extracted teeth, which are due to combat wounds or other trauma during his active military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a dental disorder for purposes of VA compensation have not been met.  38 U.S.C.A. §§ 1110, 1131, 1721, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Regarding the dental claim issue decided here, though notification to the Veteran may not have met all of the requirements of the VCAA and related case law, the matter decided below may be addressed at this time, without further remand, because no errors in notice are prejudicial, and the Veteran has been provided all information needed for a reasonable person to prove these claims.  In any event, the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently vacated the previous decision of the United States Court of Appeals for Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concluding that generic notice in response to a claim is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009). 

VA notified the Veteran of the information and evidence needed to substantiate and complete a claim by way of letters dated in November 2008 and March 2009.  These documents in combination provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The RO informed the Veteran of the specific criteria to substantiate his claim for service connection.  The RO has provided adequate notice of how effective dates are assigned and the claim was readjudicated most recently in the statement of the case in March 2010.  To the extent he did not receive full notice prior to the initial decision, after pertinent notice was provided he was afforded a meaningful opportunity to participate in the adjudication of the claims on appeal.  

As will be discussed below, there is no evidence or claim that the Veteran experienced dental trauma in service.  Therefore, an examination is not necessary to decide the dental condition service connection claim.  See Duenas v. Principi, 18 Vet. App. 512, 518 (2004). 

The Veteran was also provided with an opportunity to present testimony on appeal before a Veterans Law Judge but declined.  

In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claim, and, as warranted by law.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection for a Dental Condition 

The Veteran contends that he is entitled to service connection for a dental condition.  Although service connection may generally be established for a disability resulting from disease or injury incurred in or aggravated by active service (38 U.S.C.A. § 1110; 38 C.F.R. § 3.303), an exception to the general rule is applicable to dental disabilities.  According to the statute and regulation, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 3.381(a).

Service connection for loss of teeth can be established for compensation purposes if the loss is due to the loss of the body of the maxilla or mandible due to trauma or disease such as osteomyelitis. 38 C.F.R. § 4.150, Diagnostic Code 9913 (2011).  As discussed below, review of the service treatment records on file does not show that the Veteran experienced any damage to the maxilla or mandible during service, and therefore, entitlement to compensation benefits for the loss of the body of the maxilla or mandible is not shown.  

Service treatment records include the May 1961 reports of medical history and examination at the time of enlistment, medical and dental treatment records dated in service, and the October 1967 reports of examination and medical history at time of release from active duty.  

The May 1961 reports of medical history and examination at the time of enlistment show that the Veteran reported he had no severe tooth or gum trouble, and on examination, no relevant defects were recorded.  An October 1961 initial dental examination report contains findings of missing teeth at numbers 1, 2, 16, 17, 19, 30, and 32; and findings of carries/disease at teeth number 3, 5, 14, 15, 18, 26, and 31.  That health record includes an attendance record of subsequent in-service restorations and treatments, and subsequent diseases and abnormalities, which shows additional carries/disease at teeth 6, 7, 8, 12, 23, 25, 28, and 29.  The record shows that tooth number 16 was extracted in April 1965 in treatment for abscess.

The October 1967 reports of medical history and examination at the time of release from active duty show that the Veteran reported he had not had severe tooth or gum trouble, and on examination, no relevant defects were noted.  

None of the service dental or other treatment records suggest any trauma to the mouth, or loss of teeth due to the loss of the body of the maxilla or mandible due to trauma or disease such as osteomyelitis. 38 C.F.R. § 4.150, Diagnostic Code 9913 (2011).  There is no evidence of such trauma or of osteomyelitis occurring in service.  Nor has the Veteran claimed such injury or disease of osteomyelitis involving loss of the body of the maxilla or mandible.  

Missing teeth may be compensable for rating purposes under Diagnostic Code 9913 ("loss of teeth, due to loss of substance of body of maxilla or mandible without loss of continuity").  However, the Note immediately following states, "these ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  38 C.F.R. § 4.150, Diagnostic Code 9913.  There is no evidence of record that the Veteran has any loss of teeth resulting in loss of substance of body of maxilla or mandible.  Therefore, the Veteran does not have a service-connected compensable dental disability or condition (Class I). See 38 C.F.R. § 17.161(a). 

The Veteran has not presented any competent evidence that he has a dental disorder for which service-connected compensation may be granted.  The preponderance of the evidence is against a finding of a loss of teeth as a result of trauma, and the Veteran has not articulated such claim as to the occurrence of inservice trauma.  

For these purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a Veteran's military service.  See Nielson v. Shinseki, 607 F.3d 802 (Fed. Cir. 2010).  Thus, the Veteran does not have a service-connected, non-compensable dental condition or disability adjudicated as resulting from combat wounds or service trauma (Class II(a)).  38 C.F.R. § 17.161(c). 


ORDER

Service connection for a dental condition and residual loss of teeth for purposes of VA compensation is denied.


REMAND

In a prior rating decision issued in June 1983, the RO denied service connection for a seizure disorder.  The Veteran did not submit a Notice of Disagreement to the June 1983 rating decision denying service connection for a seizure disorder.  Therefore, that determination became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2011).   

In this regard, it should be noted that on file are VA treatment records dated in January 1984 and received in August 1984 that are material to the seizure disorder service connection claim.  Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Records generated by VA facilities that may have an impact on the adjudication of a claim are generally considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The constructive notice doctrine, however, may not be applied retroactively to VA adjudications dated prior to the Court's issuance of its decision in Bell, i.e. before July 21, 1992.  See Lynch v. Gober, 11 Vet. App. 22, 29 (1997), vacated and remanded on other grounds sub nom. Lynch v. West, 178 F.3d 1312 (Fed. Cir. 1998) (table), reinstated 12 Vet. App. 391 (1999).  Therefore, because the VA treatment records dated in January 1984 were not received until August 1984, more than one year after the June 1983 rating decision denying service connection for a seizure disorder, new and material evidence was not received within one year of that rating action, see Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011), and the determination became final based on the evidence then of record at the time of the decision.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2011).

Before reaching the underlying claim of entitlement to service connection on the merits, the Board must first determine that new and material evidence has been presented in order to establish its jurisdiction to review the merits of the previously denied claim. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In Kent v. Nicholson, the United States Court of Appeals for Veterans Claims held that in such cases of a final decision, the Secretary must look at the bases for the prior denial and notify the appellant as to what evidence is necessary to substantiate the element or elements required to establish service connection that were found insufficient at the time of the previous denial.  The question of what constitutes material evidence to reopen a claim for service connection depends on the basis upon which the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, he has not yet been notified as to the specific evidence necessary to reopen his claim for entitlement to service connection for a seizure disorder.  Notably, in the March 2009 letter to the Veteran nominally discussing "new and material evidence", although the RO notified him of the basis for the prior denial, it did not notify him as to what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient at the time of the previous denial in June 1983, to include evidence of a seizure disorder during service or within one year of his discharge from active duty.  On remand, the appellant should be so notified.  See Kent, supra.

The Veteran asserts entitlement to a disability rating in excess of 10 percent for Osgood-Schlatter Disease of the left knee.  When last examined in November 2008, the Veteran reported complaints of pain with increasing difficulty recently.  The record reflects that the Veteran has been receiving regular treatment for various conditions including medications that include acetaminophen, capsaicin, and hydrocortisone.  In this regard, the records of his VA care dated since July 2009 have not been physically or electronically associated with the claims folder or Virtual VA.  Because of the likelihood that there are pertinent, outstanding records that are constructively before VA and that must be considered in conjunction with this appeal, the Board finds that it has no discretion and must remand this case to associate these VA records with the claims folder.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

In light of the outstanding records and the Veteran's report at the last VA examination in November 2008 indicating that his left knee was still increasing in severity, the Board finds that another VA examination is necessary to adjudicate his Osgood-Schlatter Disease of the left knee rating claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 125(2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Regarding the claim for service connection for bilateral hearing loss, for purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385; see also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).

A September 2007 VA audiology consultation report contains a diagnosis suggesting that the Veteran may have bilateral hearing loss for VA compensation purposes under 38 C.F.R. § 3.385.  The provider diagnosed: right ear mild to moderately severe mixed hearing loss with 20 to 25 dB air-bone gaps dropping to severe at 8 kHz; and left ear mild to moderately severe mixed hearing loss with 15 to 20 dB air-bone gaps.  The provider opined that the Veteran's hearing could cause significant communication difficulties; the abnormal immittance results and mixed hearing loss indicate medical intervention is needed.  

The September 2007 VA audiology consultation report references an audiogram, from which the provider concluded with the above diagnosis.  That audiogram, however, is not on file in the claims file or as part of the Virtual VA database.  Such VA medical evidence is necessary to confirm the severity of the Veteran's bilateral hearing loss as it relates to the criteria under 38 C.F.R. § 3.385 for consideration as a disability.  The Board finds that it has no discretion and must remand this case to associate these VA records with the claims folder.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).    

Audiology findings meeting the requirements of 38 C.F.R. § 3.385 (2011) for hearing loss was not shown in service.  This, however, is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In this case, the Veteran served for six years, first as a kitchen supervisor and later as executive chef, presumably in a large kitchen requiring such military occupational specialties.  Loud noise, with inherent potential for acoustic trauma, over a protracted period of some six years, is conceded given that it is consistent with the circumstances, conditions and hardships of his service.  

The Veteran's service treatment records include the May 1961 report of examination at the time of enlistment, which shows that at that time the Veteran's hearing was measured on whispered voice and recorded as 15/15, bilaterally, which is considered normal.  See Smith v. Derwinski, 2 Vet. App. 137, 138, 140 (1992).

The October 1967 report of examination at the time of release from active duty, shows that hearing was measured and after conversion to ISO (International Standards Organization (i.e., ASNI)) units, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
20
/
20
LEFT
30
20
20
/
20

Though these findings in service do not meet criteria to be considered a disability by VA under 38 C.F.R. § 3.385, they do indicate some degree of hearing loss, and worsening of in the Veteran's hearing, bilaterally, since the May 1961 enlistment examination.  Hensley v. Brown, 5 Vet. App. 155.  Such evidence suggests there may have been some injury or disease during service impacting on the Veteran's hearing.  Notably, during early post service VA treatment visits beginning in July 1970, the Veteran reported that while in service he developed symptoms of discharge from both ears that was treated with drops.  The assessment at the time of the visit in 1970 was chronic dermatitis of external auditory canals and pinnae.

Given the strong indications that the Veteran has a current bilateral hearing loss, the referenced VA audiogram should be obtained, and the Veteran should be afforded a VA examination to obtain an opinion as to whether any present bilateral hearing loss is linked to his period of active service.  As such, a remand for further development, to include a VA audiological examination, is necessary to adjudicate this claim.  Prior to examination, the Veteran should be provided an opportunity to submit any lay evidence from himself and others, of continuity of symptoms since service, to include such lay evidence as statements from others familiar with the Veteran's complaints of symptoms referable to his claim.

Accordingly, the case is REMANDED for the following action:

1.  Provide notice to the Veteran regarding what evidence is needed to reopen his previously denied claim for service connection for a seizure disorder, as required by Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran must be informed of the basis for the denial in June 1983, and of what the evidence must show in order to reopen this particular claim. 

2.  Obtain any outstanding VA and private treatment records pertinent to the left knee disability rating claim and bilateral hearing loss rating claim; to specifically include VA treatment records dated since July 2009, and also to specifically include obtaining reports of any audiograms as referenced in the September 2007 report of a VA audiology consultation in August 2007.

3.  Notify the Veteran that he may submit statements from himself and others who have observed the Veteran describing their impressions regarding: (1) the various symptoms and impairment resulting from his left knee disability, and the impact of the left knee disability on his ability or inability to work; and (2) the onset and chronicity of hearing loss as well as ear infections as well as seizures during and since service.  Provide the Veteran with an appropriate period of time for the receipt of such requested lay evidence.

4.  After completion of the above development, afford the Veteran an appropriate VA examination to determine the extent and severity of his left knee disability.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests, including range of motion studies, should be performed.  

The examiner should express the findings of range of motion studies in degrees and on both flexion and extension, and should fully describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion due to pain of the affected joint, i.e., the extent of the Veteran's pain-free motion on flexion and extension, including during periods of flare-up.  The examiner must discuss whether the Veteran has any left knee instability or subluxation.  The examiner must opine as to the impact of the Veteran's left knee disability on his ability to work.  

The examiner should report all pertinent findings, and set forth a complete rationale for all findings and conclusions, in a legible report.  

5.  After completion of the above development in items 1 to 3 above, schedule the Veteran for VA examination to determine the nature extent, onset and likely etiology of any hearing loss found to be present.  The claims files should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  In offering opinions, the examiner must acknowledge and discuss the Veteran's report of a continuity of relevant symptoms since service, and any current relevant symptoms and diagnosis regarding the hearing loss condition.  

The examiner should elicit from the Veteran a history of bilateral hearing loss and ear infection symptoms since during service.  Thereafter, the examiner must opine as to whether it is at least as likely as not that any hearing loss is related to or had its onset in service, to specifically include as due to his in-service work for six years as a chef working in kitchens, or reported ear infections in service.  All findings and conclusions, and the rationale for all opinions expressed by the examiner should be provided in a legible report. 

6.  Then, following any additional development deemed appropriate, the AOJ should readjudicate the Veteran's claims.  In readjudicating the left knee rating claim, the RO must specifically consider whether separate compensable ratings are warranted under Diagnostic Codes 5000, 5003, 5257, 5260, 5261, or 5262.  Then if any desired benefit is not granted, an appropriate supplemental statement of the case should be issued.  The Veteran and the representative should be afforded an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


